Citation Nr: 0010215	
Decision Date: 04/17/00    Archive Date: 04/28/00

DOCKET NO.  98-17 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware




THE ISSUES

1.  Entitlement to service connection for an innocently 
acquired psychiatric disorder, claimed as post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a claimed cervical 
spine disorder.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1949 to May 1953 
and from June 1953 to October 1958.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the RO.  



REMAND

The veteran asserts that he has developed PTSD due to 
traumatic in-service experiences and that he suffers from 
current cervical spine disability due to an injury in 1956 
while serving in Korea.  

At an October 1999 hearing before the undersigned Member of 
the Board, the veteran's representative explained that the 
veteran had received weekly treatment in a VA "PTSD center" 
and that one of the physicians diagnosed the veteran as 
having PTSD.  He also stated that the physician associated 
the veteran's psychiatric condition with his experiences in 
military service.  Also, the veteran testified that he had 
been treated at the Perry Point VA Medical Center 
approximately two and one half months prior to the hearing 
and had begun having treatment at that facility in 1990 and 
at several other VA facilities as early as 1959.  

The Board observes that the most recent VA medical evidence 
of record is a September 1996 report of VA medical 
examination.  Additionally, the earliest VA medical evidence 
of record appears to date only to 1982.  VA medical records 
concerning treatment prior to a Board decision are 
constructively deemed to be before the Board.  See Dunn v. 
West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Because the record indicates that all 
relevant VA medical records might not have been associated 
with the claims folder, the veteran's claim must be remanded 
for further development.  

The Board further observes that a September 1996 VA report of 
social work survey indicated that the veteran appeared to be 
attempting to cope with both depression and PTSD.  A 
September 1996 VA report of mental disorders examination 
included diagnoses of severe recurrent major depressive 
disorder with psychosis, episodic alcohol abuse, mixed 
personality disorder with compulsive features and status post 
herniation of a cervical spine disk.  That report noted that, 
although there were some reasons to conceptualize the overall 
diagnosis as PTSD, the major symptoms seemed to be that of 
profound depression.  The report further noted that the 
veteran's symptoms of major depression, painful mood states 
with agitation, suicidal ruminations, recurrent 
hospitalizations and long-term psychiatric treatment were 
correlated to his painful experiences in the Korean War.  The 
report also noted that the veteran suffered numerous and 
severe comorbities which tended to make the others worse.  

Further, a January 1993 private medical record noted several 
diagnoses, including PTSD and cervical radiculopathy 
(provisional).  That report contained no statement connecting 
the diagnosis of PTSD to any in-service traumatic experience, 
but did note that the veteran had been peripherally involved 
with "graves registration detail" and that he had been 
followed at the Perry Point VA facility "for a number of 
years."  

It significant to note that the record does not contain 
medical evidence showing that the veteran currently suffers 
from a cervical spine disability or PTSD or any other 
innocently acquired psychiatric disability due to service.  

The Board notes that evidentiary assertions by a claimant are 
accepted as true for purposes of determining whether a claim 
is well grounded, except where the evidentiary assertions are 
inherently incredible or beyond the competence of the person 
making them.  King v. Brown, 5 Vet. App. 19 (1993).  Although 
the Board is cognizant of the veteran's assertion that 
claimed conditions are due to service, the veteran has not 
provided any competent evidence to show that he currently 
suffers from a cervical spine disability or an innocently 
acquired psychiatric disorder due to service.  Where a 
determinative issue involves a question of medical diagnosis 
or causation, competent evidence is required to render the 
claim plausible.  See Grottveit v. Brown, 5 Vet. App. at 93.  
As a lay person, the veteran is not competent to make such a 
determination.  See Espiritu v. Brown, 2 Vet. App. 492 
(1992).  

The Board finds that a remand is required in this case.  The 
veteran has put VA on notice that competent evidence might 
exist to support his claims of service connection for 
cervical spine disability and PTSD.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  VA is, however, obligated under 
38 U.S.C.A. § 5103(a) to advise an applicant of evidence 
needed to complete his application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the applicant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  

Thus, the veteran must be advised to submit all medical 
evidence to establish that he currently has a cervical spine 
disability and PTSD, or other innocently acquired psychiatric 
disability, due to disease, injury or stressor which was 
incurred in or aggravated by service.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
copies of all records referable to 
treatment he has received for his claimed 
cervical spine disorder and any 
psychiatric disorder since service.  
Based on the veteran's response, as well 
as a complete review of the record for 
all indications of relevant VA treatment, 
the RO should undertake to obtain copies 
of all treatment records from any 
indicated treatment source.  

2.  The RO should also take appropriate 
steps to instruct the veteran that he 
should submit all medical evidence which 
tends to support his assertions that he 
currently suffers from a cervical spine 
disability and PTSD or other innocently 
acquired psychiatric disability due to 
disease or injury which was incurred in 
or aggravated by service.  

3.  After completion of the development 
requested hereinabove, the RO should 
review the veteran's claims in light of 
any additional evidence.  All indicated 
development should be undertaken in this 
regard, including an initial 
determination as to whether the veteran 
has presented a well-grounded claim.  If 
any issue remains denied, the veteran and 
his representative should be furnished 
with a Supplemental Statement of the 
Case, which includes all relevant laws 
and regulations, and be given a 
reasonable opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); Kutscherousky v. West, 12 Vet. App. 369 (1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

- 6 -


